DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the claim 1 limitation, “fourth combinatorial logic comprising a layer of at least on AND gate and a layer of at least one OR gate and configured for combining the first intermediate bit, second intermediate bit, and third intermediate bit to generate a first bit of a third value” (emphasis added) must be shown or the feature canceled from the claim. Furthermore, the claim 17 limitation “second combinatorial logic comprising a layer of at least one AND gate and a layer of at least one OR gate” (emphasis added) must be shown or the feature canceled from the claim.  Figure 5 shows an OR gate in the combinatorial logic but not an AND gate.  Figure 6 shows an AND gate in the combinatorial logic, but not an OR gate. No new matter should be entered.  
Furthermore claim 3 limitation “a fourth intermediate bit” must be shown or the feature canceled from the claim.  Figure 10 depicts the “first intermediate bit”, the “second intermediate bit”, the “third intermediate bit” but does not depict the “fourth intermediate bit”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16, 18, and 20 are objected to because of the following informalities.  
Claim 1 line 12-13 recites “the first intermediate bit, second intermediate bit, and third intermediate bit”.  For further clarity with respect to antecedent basis, the claim should recite “the first intermediate bit, the second intermediate bit, and the third 
	Claim 7  line 1 recites “pseudo random number generator comprising”, and lines 3-4 further recite the “pseudo random number generator comprises”.  For further clarity Examiner recommends amending lines 3-4 to recite the “pseudo random number generator further comprises” (emphasis added).  Claim 8-13 inherit the same deficiency as claim 7 by reason of dependence.
	Claim 7 line 20, claim 13 line 3, claim 18 line 16, and claim 20 line 18 recite “the third value”.  This limitation lacks antecedent basis. 
	Claim 8 line 3 recites “gate-comprises”.  There appears to by a typographical error wherein this clause contains and extraneous “-“.
	Claim 8 line 15, claim 9 line 15, claim 10 line 19, and claim 11 line 19 recite “the configuration”. For further clarity with respect to antecedent basis, the claims should recite “the configuration of combinatorial logic”.
	With respect to claim 10 line 10, Examiner recommends indenting this line for further clarity and to be consistent with the remainder of the claim.
With respect to claim 11 line 10, Examiner recommends indenting this line for further clarity and to be consistent with the remainder of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites “each pair of bits from the first value and the second value is input to”.  It is unclear specifically which pair of bits this refers to.  Claim 1 upon which claim 6 depends on recites pairs of bits at corresponding locations in the first and second values.  It is unclear whether the claim 6 recitation refers to pairs of bits at these corresponding locations or another pair of bits. 
Claim 19 and claim 20 recite a “non-transitory computer readable medium comprising program instructions that when executed cause a method for generating random numbers to be carried out”.  It is unclear what the program instructions instruct, i.e., it is unclear what performs the method.  If a processor is performing the method, Examiner suggests rewriting such as a “non-transitory computer readable medium comprising program instructions that when executed cause a processor to perform a method for generating random numbers to be carried out.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6266331 B1 Baker et al (hereinafter “Baker”).

Regarding claim 19, Baker teaches the following (as to the method being implemented by a non-transitory computer readable medium comprising program instructions, the Baker discloses the invention used in a chip set designed for a mobile handset of IS-95A CDMA systems which comprise such medium and program instructions):
holding in a first register, a first value as a bit sequence (Fig 5 2023 for first register, i1 for first value, i1, i2, i3, for bit sequence) ; 
holding in a second register, a second value as a bit sequence (Fig 5 2021 for second register, M37 for first value, M37, M38, M39, for bit sequence) ; 

combining a second pair of bits at corresponding locations in the first and second values to generate a second intermediate bit (Fig 5 2025 XOR2) ; 
combining a third pair of bits at corresponding locations in the first and second values to generate a third intermediate bit (Fig 5 2025 XOR33) ; and 
combining the first intermediate bit, second intermediate bit, and third intermediate bit to generate a first bit of a third value (Fig 5 2029 first bit of sequence out 234).

Allowable Subject Matter
Claim 17 is allowed.  Claims 1-5, 7-16, and 18 would be allowable if rewritten to overcome the claim objections.  Claim 6 and 20 would be allowed if rewritten to overcome the rejection under 35 USC 112(b) and the claim objection.   Claim 19 would be allowable if rewritten to overcome the rejections under 35 USC 112(b) and 35 USC 102. The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims apparatus, methods, and computer readable media (CRM) directed to a pseudo random number generator.
The apparatus as in claim 1 comprises a first register, a second register, first combinatorial logic, second combinatorial logic, third combinatorial logic, and fourth combinatorial logic. The first and second registers respectively hold first and second values of a bit sequence.  The first combinatorial logic comprises either an XOR gate or 
The apparatus as in claim 7 comprises a first register, a second register, a first gate, a configuration of combinatorial logic, and a second gate. The first and second registers respectively hold first and second values of a bit sequence. The first gate comprises either a XOR gate or an XNOR gate and is configured to receive the following inputs: a first bit of the first value; and a first bit of the second value.  The configuration of combinatorial logic comprises a layer of at least one AND gate and a layer of at least one OR gate and is configured to receive the following inputs: a second bit of the first value; a second bit of the second value; a third bit of the first value; and a third bit of the second value. The second gate comprises either a XOR gate or an XNOR gate and is configured to receive the following inputs: an output of the first gate, and an output of the configuration.  The second gate is configured to output a first bit of the third value.
The method as in claim 17 includes the steps of holding in respective first and second registers first and second values as a bit sequence.  A first pair of bits are 
The method as in claim 18 and CRM as in claim 20 include the steps of holding respective first and second values as a bit sequence.   The following inputs are received at a first gate comprising either a XOR gate or an XNOR gate: a first bit of the first value, and a first bit of the second value.  The following inputs are received at a configuration of combinatorial logic: a second bit of the first value, a second bit of the second value. a third bit of the first value, and a third bit of the second value.  The following inputs are received at a second gate comprising either a XOR gate or an XNOR gate: an output of the first gate, and an output of the configuration.  A first bit of the third value is output from the second gate.

The primary reason for indication of allowable subject matter is the specific configuration of combinatorial logic in combination with the remaining limitations comprising the pseudo random number generator.  


US 5963104 Buer (hereinafter “Buer”) discloses a digital cell implemented ring oscillator circuit for placement within an integrated circuit (Abstract).  Buer further discloses a random number generator comprising flip flops receiving and holding frequency signals, and further discloses combinatorial logic of two layers of XOR gates (Fig 3).  Buer does not, however, explicitly disclose as in claim 1 the first combinatorial logic comprises either an XOR gate or an XNOR gate, and is configured for combining a first pair of bits at corresponding locations in the first and second values to generate a 
US 20030125015 A1 Inoue et al (hereinafter “Inoue”) discloses a data transfer system that includes a pseudo-random number generator (abstract, fig 1).  Inoue further discloses an inversion determination circuit comprising a configuration of XOR gates that receive first and second values of first and second bit sequences (Fig 3).  Inouye does not, however, explicitly disclose first and second registers holding these values as in claim 1, claim 7, or claim 17.  Furthermore, Inouye does not explicitly disclose the fourth combinatorial logic as in claim 1, or the second gate as in claim 7, or the combining intermediate bits using second combinatorial logic as in claim 17, or the receiving inputs at a configuration of computational logic or at a second gate as in claim 18 and 20. 
US 20120233232 A1 Vergnes et al (hereinafter “Vergnes”) discloses a variable architecture for random number generators (abstract). Vergnes further discloses a combinational mixer architecture comprising a configuration of XOR gates that receive first and second values of first and second bit sequences (Fig 5).  Vergnes does not, however, explicitly disclose first and second registers holding these values as in claim 1, claim 7, or claim 17.  Furthermore, Vergnes does not explicitly disclose the fourth combinatorial logic as in claim 1, or the second gate as in claim 7, or the combining intermediate bits using second combinatorial logic as in claim 17, or the receiving inputs at a configuration of computational logic or at a second gate as in claim 18 and 20. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew Caldwell can be reached on 571-272-3701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/EMILY E LAROCQUE/Examiner, Art Unit 2182